                Case 20-51050-btb       Doc 14    Entered 11/23/20 11:47:22       Page 1 of 1



 1   NICHOLAS STROZZA (117234)
     Assistant United States Trustee
 2   United States Department of Justice
     Office of the U.S. Trustee
 3   300 Booth Street, Suite 3009
     Reno, NV 89509
 4   Telephone: (775) 784-5335
     Facsimile: (775) 784-5531
 5   Email: Nick.strozza@usdoj.gov
 6
     Attorneys for TRACY HOPE DAVIS
 7   United States Trustee for Region 17
 8                              UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF NEVADA
 9                                        RENO DIVISION
10
      In re                          )                    Case No. 20-51050
11                                   )
      AFRAYED END PRODUCTIONS, LTD., )                    Chapter 11
12                   ,               )
                            Debtor.  )
13                                   )
                                     )
14                                   )
                                     )
15
                     NOTICE OF APPOINTMENT OF SUBCHAPTER V TRUSTEE
16
              Pursuant to 11 U.S.C. § 1183(a), the United States Trustee has appointed the following
17
18   qualified individual as Subchapter V trustee in the above-captioned case:

19                                   Timothy Nelson
                                     160 West Huffaker Lane
20
                                     Reno, NV 89511
21                                   Phone: (775) 825-6008
                                     Email: tnelson@encpas.com
22
23
24   Dated: November 23, 2020                       TRACY HOPE DAVIS
                                                    UNITED STATES TRUSTEE
25
26                                                  /s/ Nicholas Strozza
27                                                  Assistant United States Trustee

28



     Notice of Appointment of Subchapter V Trustee
